Citation Nr: 0738463	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-10 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as depression and mood swings.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2005, the veteran requested a personal hearing 
before a Member of the Board.  In November 2005, the veteran 
withdrew his request for a hearing.  The Board finds no 
hearing request pending at this time. 

The record shows that the veteran has raised claims for 
service connection for a bilateral foot disorder and for an 
asbestos related illness.  It appears that some development 
has been undertaken relating to the asbestos related illness 
claim; however, as these claims have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has an acquired psychiatric 
disorder as a result of his active military service in the 
United States Army.  

The veteran's service personnel file contains letters from 
his mother, a close friend of his family, and a reverend that 
essentially state that the veteran's parent's were having 
medical problems while the veteran was in service and that he 
was upset, distraught, and in anguish over not being able to 
be close to his parents at that time.  Also contained in the 
veteran's service personnel file is a September 1966 letter 
from a physician reporting that both of the veteran's parents 
were under his care, and that the physician believed that the 
veteran's concern over the health of his parents created a 
"marked anxiety state causing [the veteran] to be very 
unhappy and breaking out in periods of crying."  More recent 
VA treatment records show that the veteran has depression and 
mood swings.  A November 1997 VA treatment note shows a 
diagnosis of cyclothymia, and a VA outpatient psychiatric 
evaluation note from August 2003 shows a diagnosis of bipolar 
disorder: depressed.  The veteran has stated that his 
depression has been a serious problem since service.  

Under VA law, an examination or opinion is necessary to make 
a decision on the claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2007).   

The veteran has submitted competent medical evidence of a 
current psychiatric disorder, and a 1966 letter from a 
physician suggests that the veteran may have had some 
psychiatric symptoms while in service.  As some of the 
competent evidence indicates the veteran has a current 
psychiatric disorder that may be related to service, but no 
opinion as to the etiology of any acquired psychiatric 
disorder is of record, the Board has insufficient competent 
medical evidence on file to make a decision on the claim.  
Accordingly, the veteran should be afforded a VA examination 
to determine the nature and etiology of any current acquired 
psychiatric disorder(s).  See id. 

Additionally, it would behoove the AMC/RO to take this 
opportunity to ensure that the veteran has been given proper 
notice and assistance as required by the Veterans Claims 
Assistance Act of 2000, and pertinent case law, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Current, relevant VA treatment records not already on file 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is given proper notification and 
assistance appropriate for his claim as 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.  Current, relevant 
VA treatment records not already on file 
should be obtained.

2.  After any current, relevant VA 
treatment records have been added to the 
veteran's claims file, to the extent 
available, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the nature and etiology of any 
acquired psychiatric disorder(s).  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

The examiner should provide an opinion as 
to whether the veteran currently has any 
acquired psychiatric disorder(s) that is 
as likely as not (e.g., a 50 percent or 
greater probability) attributable to the 
veteran's service or the in-service 
symptoms reported above.  Any opinion 
should be accompanied by a written 
rationale with evidence in the claims file 
and/or sound medical principles.

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



